Order filed July 2, 2015, Withdrawn and Order filed August 11, 2015




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00312-CR
                                   ____________

                    ALLEN EDWARD LOPEZ, Appellant

                                            V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1394962

                                     ORDER

      Upon motion by appellant, this appeal was abated for findings and
recommendations from the trial court regarding supplementation of the record with
three items:

          the video recording of the traffic stop;

          the search warrant for a blood draw and its supporting affidavit; and

          the results of the blood test.
      On June 30, 2015, a reporter’s record of the hearing was filed. On July 2,
2015, we requested the trial court to have a supplemental clerk’s record filed
containing the trial court’s written findings. The parties have requested the Court
withdraw the order of abatement and reinstate the appeal on the basis the trial
court’s findings in the reporter’s record are sufficient.

      Accordingly, we enter the following order.

      Our order of July 2, 2015, is withdrawn and the appeal is reinstated.

      Appellant’s motion to supplement the record with the video recording of the
traffic stop and the search warrant for appellant’s blood and its supporting affidavit
is GRANTED.

      Appellant’s motion to supplement the record with the blood test results is
DENIED.

                                       PER CURIAM



Panel consists of Justices Christopher, McCally and Wise.